Citation Nr: 0321734	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  99-17 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.

2.  Entitlement to service connection for chondromalacia of 
the right knee.

3.  Entitlement to service connection for right foot pain.

4.  Entitlement to service connection for interphalangeal 
joint fusion of the second, third, and fourth toes 
bilaterally (claimed as toe pain).

(The issue of entitlement to additional benefits to obtain a 
master's degree in nursing under Chapter 31, Title 38, United 
States Code is the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
January 1992.

This case comes the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
The Board remanded this case for further development in 
December 2000.


FINDINGS OF FACT

1.  Chronic fatigue syndrome is attributed to service.

2.  There is no competent medical evidence of record relating 
the veteran's right knee disorder to service including her 
service in the Persian Gulf.

3.  There is no competent medical evidence of record of a 
current right foot disorder.

4.  There is no competent medical evidence of record relating 
the veteran's bilateral interphalangeal joint fusion of the 
second, third, and fourth toes to service including her 
service in the Persian Gulf.




CONCLUSIONS OF LAW

1.  Chronic fatigue syndrome is a qualifying chronic 
disability, which is presumed to have been incurred as a 
result of service in the Persian Gulf.  38 U.S.C.A.§§ 1117, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.317 (2002).

2.  The veteran's right knee disorder was not incurred in or 
aggravated by service, nor is it due to an undiagnosed 
illness.  38 U.S.C.A.§§ 1110, 1131, 1117, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

3.  The veteran's right foot disorder was not incurred in or 
aggravated by service, nor is it due to an undiagnosed 
illness.  38 U.S.C.A.§§ 1110, 1131, 1117, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.317 (2002).

4.  The veteran's bilateral interphalangeal joint fusion of 
the second, third, and fourth toes was not incurred in or 
aggravated by service, nor is it due to an undiagnosed 
illness.  38 U.S.C.A.§§ 1110, 1131, 1117, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty in the Persian Gulf in 
support of Operation Desert Storm.  The veteran contends that 
she experienced right knee, foot, and bilateral toe pain in 
service and that she developed chronic fatigue syndrome as a 
result of service in the Persian Gulf during Desert Storm.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. § 
3.303(a) (2002).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).  Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  Objective indications of chronic 
disability resulting from undiagnosed illness must be 
manifest to a degree of 10 percent either during active 
military service in Southwest Asia or no later than December 
31, 2006.  38 C.F.R. § 3.317(a) (2002).

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001," Pub. 
L. No. 107-103 (Dec. 27, 2001).  This legislation amends 
various provisions of 38 U.S.C. §§ 1117, 1118, including a 
complete revision of § 1117(a), which now provides as 
follows:

(1) The Secretary may pay compensation 
under this subchapter to a Persian Gulf 
veteran with a qualifying chronic 
disability that became manifest- (A) 
during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 
percent or more during the presumptive 
period prescribed under subsection (b).

(2) For purposes of this subsection, the 
term 'qualifying chronic disability' 
means a chronic disability resulting from 
any of the following (or any combination 
of any of the following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic 
multi symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms. 
	(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants 
a presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs 
or symptoms that may be a manifestation 
of an undiagnosed illness or a chronic 
multi symptom illness include the 
following: (1) Fatigue. (2) Unexplained 
rashes or other dermatological signs or 
symptoms. (3) Headache. (4) Muscle pain. 
(5) Joint pain. (6) Neurological signs 
and symptoms. (7) Neuropsychological 
signs or symptoms. (8) Signs or symptoms 
involving the upper or lower respiratory 
system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) 
Cardiovascular signs or symptoms. (12) 
Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  These statutory 
amendments are effective from March 1, 2002.  38 U.S.C.A. 
§§ 1117, 1118 (Effective and Applicability Provisions) (West 
2002).

However, compensation shall not be paid if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of  the appellant's own willful misconduct or the 
abuse of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317 (2002).

A.  Chronic fatigue syndrome

Service medical records reflect no complaints, findings, or 
treatment for chronic fatigue.  In several statements, the 
veteran contended that she experienced chronic fatigue and 
tiredness during service in the Persian Gulf and this 
continued since returning from service in the Persian Gulf.  

At an April 1999 VA examination, the veteran complained that 
she was always tired and experienced memory and concentration 
difficulties, generalized muscle aches, and headaches.  The 
diagnosis was chronic fatigue.  A May 1999 VA examination 
report noted the veteran reported that her tiredness began 
during her service in the Persian Gulf in 1990 and 1991 and 
continued since that time.  She complained of fatigue, memory 
and concentration difficulties, generalized muscle aches, and 
headaches.   The examiner stated that the veteran met the 
criteria for chronic fatigue syndrome based on her complaints 
of extreme exertion and tiredness, unrefreshed sleep, 
difficulty in concentration, generalized muscle aches, and 
frequent headaches.  However, the examiner stated that the 
veteran did not have Persian Gulf War syndrome.  

VA medical records dated from November 1999 to August 2001 
reveal that the veteran was seen for complaints of chronic 
fatigue, joint and muscle pains, and short-term memory and 
concentration problems.  Diagnoses and impressions include 
chronic fatigue, gulf war syndrome, and fibromyalgia-type 
syndrome.  

In a July 2000 letter, a VA nurse advised that the veteran 
was included in a Gulf War antibiotic study based on 
questionnaires and positive lab testing for Mycoplasma.  VA 
medical records show that the veteran participated in the 
gulf war antibiotic study from May 2000 to December 2001.

It is difficult to determine if the claimed fatigue has 
become manifest to a degree of 10 percent.  Diagnostic Code 
6354, for chronic fatigue syndrome, provides a 10 percent 
rating for debilitating fatigue, cognitive impairments (such 
as inability to concentrate, forgetfulness, confusion), or a 
combination of other signs and symptoms which wax and wane 
but result in periods of incapacitation of at least one but 
less than two weeks total duration per year, or symptoms 
controlled by continuous medication.  For the purpose of 
evaluating the disability, the condition is considered 
incapacitating only while it requires bed rest and treatment 
by a physician.  38 C.F.R. § 4.88b.  

The evidence suggests that the veteran's symptoms wax and 
wane.  Her symptoms have required treatment by a physician 
and she has received antibiotics and other medications for 
her complaints.  Furthermore, the veteran is trained as a 
nurse and worked only part-time prior to receiving antibiotic 
medication; even after returning to full-time work, she had 
to adjust her schedule due to her fatigue.  Thus, the Board 
concludes that her symptoms more nearly approximate a 10 
percent disability under Diagnostic Code 6354, by analogy.  
See 38 C.F.R. §§ 4.7, 4.20.

The evidence of record shows that the veteran served on 
active duty in Southwest Asia in support of the Persian Gulf 
War.  The evidence also shows that the veteran has been 
diagnosed with chronic fatigue syndrome and gulf war 
syndrome.  This fatigue syndrome approximates a rating of 10 
percent by analogy under Diagnostic Code 6354.  

Based on review of the evidence of record and resolving doubt 
in the veteran's favor, the Board concludes that the evidence 
supports a grant of service connection for chronic fatigue 
syndrome, under the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317.

B.  Chondromalacia of the right knee

Service medical records show complaints and treatment for a 
right knee pain during service.  Diagnoses and impressions 
include tendonitis of the right knee and patellofemoral 
syndrome with pain.  

While the record reveals that the veteran was discharged from 
service in 1992, there are no medical records showing 
complaints, findings, or diagnosis of any knee disorder until 
1999, more than 7 years after service.  At an April 1999 VA 
examination, the veteran complained of pain in the right knee 
during and subsequent to service.  Evaluation revealed full 
range of motion of the right knee with very minimal 
tenderness under the right patella.  The diagnoses included 
chondromalacia of the right patella asymptomatic with very 
mild instability.

VA medical records dated from November 1999 to August 2001 
show only general complaints of pain in the various joints to 
include the knees.  

In several statements, the veteran contends that her current 
right knee disorder is related to the right knee problem she 
had during service.  The veteran is competent as a layperson 
to report that on which she has personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While there is 
information of record indicating that the veteran is a nurse, 
there is no evidence of record that she has specialized 
medical knowledge in the area of orthopedics.  Thus, the 
Board finds that the veteran is not competent to offer 
medical opinion as to cause or etiology of her right knee 
disorder.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).   

While the service medical records show treatment in service, 
there evidence of record does not provide continuity of the 
disability.  There are no reports or complaints of right knee 
problems between the veteran's end of service in 1992 and the 
VA examination in 1999.  Although VA diagnosed the veteran 
with asymptomatic chondromalacia of the right patella more 
than 7 years after service, the record does not contain a 
medical opinion relating the veteran's right knee disability 
to service.  Moreover, the VA scheduled the veteran for 
another examination in October 2001 in order to assess the 
etiology of the veteran's knee disorder.  Evidence and 
information received at this examination was expected to 
provide assistance to the veteran's case; however, the 
veteran failed to report to this examination.  In order for 
VA to process claims, individuals applying for benefits have 
a responsibility to cooperate with the agency in the 
gathering of the evidence necessary to establish allowance of 
benefits.  See Olson v. Principi, 3 Vet. App. 480, 483 
(1992); Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  
The Court has held that although the VA is required by 
statute and case law to assist veterans in the development of 
claims, the duty to assist is not always a one-way street.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The 
veteran must do more than passively wait for assistance.  The 
veteran was provided an opportunity to submit additional 
evidence by appearing for an examination, she did not do so. 

Thus, the Board finds that there is no competent medical 
evidence of record relating the veteran's right knee disorder 
to service.  Accordingly, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran has a right knee disorder that was related to 
service.  Therefore, the claim for service connection is 
denied.

C.  Right foot 

Service medical records show complaints and treatment for 
right foot pain in 1989 during service.  The diagnoses 
included rule/out right metatarsalgia and plantar fasciitis.  
There were no further complaints in service.

The veteran reported that she received treatment for right 
foot problem at private clinic, Schussler Regional Foot Care 
Center.  The RO contacted the Schussler Regional Foot Care 
Center and requested the veteran's records; no response was 
received.  The RO advised the veteran that no records were 
received from the Schussler Regional Foot Care Center.  At an 
April 1999 VA examination, the veteran reported that she had 
pain in her feet during basic training, was told she probably 
had stress fracture, and was treated conservatively.  She 
reported that she continued to have pain in her feet after 
service and received private treatment.  There was no 
diagnosis of any right foot disorder.

VA medical records dated from November 1999 to August 2001 do 
not show any complaints, findings, or diagnosis of a right 
foot disorder.  

In several statements, the veteran contends that her current 
right foot disorder was aggravated during service.  
Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides that veterans 
shall be taken to have been in sound condition at the time 
they were examined, accepted, and enrolled in service, except 
as to defects, infirmities, or disorders noted at that time, 
or where clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 
U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (2002).  Here, 
as there is no documentation of record that the veteran had a 
right foot disorder prior to or at entrance to service, the 
veteran is entitled to the presumption of soundness.  Thus, 
the Board does not find that the right foot disorder was 
preexisting.  As no preexisting condition was found, the 
presumption of aggravation does not apply.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306(a) (2002).

The veteran is competent as a layperson to report that on 
which she has personal knowledge.  See Layno, 6 Vet. App. at 
470.  While there is information of record indicating that 
the veteran is a nurse, there is no evidence of record that 
she has specialized medical knowledge in the area of 
orthopedics.  Thus, the Board finds that the veteran is not 
competent to offer medical opinion as to cause or etiology of 
her foot disorder.  See Moray, 5 Vet. App. 211; Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.   

Moreover, the VA scheduled the veteran for another 
examination in October 2001 in order to assess the etiology 
of the veteran's right foot.  Evidence and information 
received at this examination was expected to provide 
assistance to the veteran's case; however, the veteran failed 
to report to this examination.  In order for VA to process 
claims, individuals applying for benefits have a 
responsibility to cooperate with the agency in the gathering 
of the evidence necessary to establish allowance of benefits.  
See Olson, 3 Vet. App. at  483; Morris, 1 Vet. App. at 264.  
The Court has held that although the VA is required by 
statute and case law to assist veterans in the development of 
claims, the duty to assist is not always a one-way street.  
See Wood, 1 Vet. App. at 193.  The veteran must do more than 
passively wait for assistance.  The veteran was provided an 
opportunity to submit additional evidence by appearing for an 
examination, she did not do so. 

Service connection is warranted for a "[d]isability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty . . .."  38 
U.S.C.A. § 1110 (West 2002).  A current disability is 
required to establish service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there is no 
competent medical evidence of record showing a current right 
foot disorder.

Based on review of the evidence of record, the Board 
concludes that the preponderance of such evidence is against 
entitlement to service connection for a right foot disorder.  
Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert, 1 Vet. App. 49 (1990).  
Accordingly, the claim for service connection is denied.

D.  Bilateral Toe-interphalangeal joints of 2nd, 3rd, and 4th 
toes

Service medical records show complaints and treatment for 
feet pain during service.  The diagnosis was plantar 
fasciitis.  

The veteran reported that she received treatment for right 
foot problem at private clinic, Schussler Regional Foot Care 
Center.  The RO contacted the Schussler Regional Foot Care 
Center and requested the veteran's records; no response was 
received.  The RO advised the veteran that no records were 
received from the Schussler Regional Foot Care Center.  At an 
April 1999 VA examination, the veteran reported that she had 
pain in her feet during basic training, was told she probably 
had stress fracture, and was treated conservatively.  She 
reported that after service, she had fusion of the second, 
third, and fourth distal interphalangeal joints. She 
continued to complain of bilateral foot pain. The diagnoses 
included residual pain of the distal interphalangeal joint 
fusion of the second, third, and fourth toes bilaterally.

VA medical records dated from November 1999 to August 2001 do 
not show any complaints, findings, or diagnosis of a 
bilateral toe disorder.  

In several statements, the veteran contends that her current 
bilateral toe problems began during service.  The veteran is 
competent as a layperson to report that on which she has 
personal knowledge.  See Layno, 6 Vet. App. at  470.  While 
there is information of record indicating that the veteran is 
a nurse, there is no evidence of record that she has 
specialized medical knowledge in the area of orthopedics.  
Thus, the Board finds that the veteran is not competent to 
offer medical opinion as to cause or etiology of her 
bilateral toe disorders.  See Moray, 5 Vet. App. 211; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.   

Moreover, the VA scheduled the veteran for another 
examination in October 2001 in order to assess the etiology 
of the veteran's bilateral toe disorder.  Evidence and 
information received at this examination was expected to 
provide assistance to the veteran's case; however, the 
veteran failed to report to this examination.  In order for 
VA to process claims, individuals applying for benefits have 
a responsibility to cooperate with the agency in the 
gathering of the evidence necessary to establish allowance of 
benefits.  See Olson, 3 Vet. App. at 483; Morris, 1 Vet. App. 
at 264.  The Court has held that although the VA is required 
by statute and case law to assist veterans in the development 
of claims, the duty to assist is not always a one-way street.  
See Wood, 1 Vet. App. at 193.  The veteran must do more than 
passively wait for assistance.  The veteran was provided an 
opportunity to submit additional evidence by appearing for an 
examination, she did not do so. 

Thus, the Board finds that there is no competent medical 
evidence of record relating the veteran's bilateral 
interphalangeal joint fusion of the second, third, and fourth 
toes to service.  Accordingly, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's bilateral interphalangeal joint fusion of the 
second, third, and fourth toes was related to service.  
Therefore, the claim for service connection is denied.

VCAA

There was a significant change in the law during the pendency 
of this appeal.  The Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002) redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  In the 
circumstances of this case, the veteran has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate her claim by a February 2003 supplemental 
statement of the 
Case and February 2003 letter.  In particular, the veteran 
was notified that VA would obtain all relevant evidence in 
the custody of a federal department or agency, including VA, 
Vet Center, service department, Social Security, and other 
federal agencies.  She was advised that it was her 
responsibility to either send medical treatment records from 
her private physician regarding treatment for her claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for her.  The veteran was 
also asked to advise VA if there were any other information 
or evidence she considered relevant to her claim so that VA 
could help by getting that evidence.  Thus, VA's duty to 
notify has been fulfilled.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)).  The record shows 
that the RO secured some of the veteran's medical records, VA 
clinical records and examination reports, and private medical 
records.  The RO attempted to obtain additional service 
medical and VA medical records.  However, the RO was advised 
that no other records were available.  Moreover, the RO 
scheduled the veteran for additional VA examinations in 
October 2001 in order to assess the etiology of the veteran's 
claimed disabilities; however, she failed to report to these 
examinations.  The RO also attempted to obtain additional 
private medical records from the foot clinic which the 
veteran reported provided treatment.  However, no response 
was received.  The letters and timely notice of the 
examination were presumed to have been sent to the veteran at 
her most recent address of record.  See also Wamhoff v. 
Brown, 8 Vet. App. 517 (1996).  The record does not contain 
any report of new address and none of the documents have been 
returned by the U.S. Post Office as undeliverable.

As noted above, in order for VA to process claims, 
individuals applying for benefits have a responsibility to 
cooperate with the agency in the gathering of the evidence 
necessary to establish allowance of benefits.  See Morris, 1 
Vet. App. at 264.  The Court has held that although the VA is 
required by statute and case law to assist veterans in the 
development of claims, the duty to assist is not always a 
one-way street.  See Wood, 1 Vet. App. at 193.  When, as 
here, a claimant fails to report for an examination in 
conjunction with a claim for compensation, the claim shall be 
adjudicated on the evidence of record.  38 C.F.R. § 3.655.  A 
claimant must be prepared to meet her obligations by 
cooperating with VA's efforts to provide an adequate medical 
examination and submitting to the Secretary all medical 
evidence supporting his claim.  See Olson v. Principi, 3 Vet. 
App. 480 (1992).  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish her claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to service connection for chronic fatigue 
syndrome is granted.  Entitlement to service connection for a 
right knee disorder is denied.  Entitlement to service 
connection for a right foot disorder is denied.  Entitlement 
to service connection for bilateral interphalangeal joint 
fusion of the second, third, and fourth toes is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

